Case 18-64049-bem       Doc 50   Filed 12/02/20 Entered 12/02/20 14:42:28           Desc Main
                                 Document     Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                         )          CASE NO. 18-64049-BEM
                                               )
ANGELIA THACKER COGLEY,                        )          CHAPTER 7
                                               )
         Debtor.                               )
                                               )
                                               )
S. GREGORY HAYS, Trustee for the               )
Estate of Angelia Thacker Cogley,              )
                                               )
         Movant,                               )          CONTESTED MATTER
                                               )
V.                                             )
                                               )
TONYA LOGAN and DAVID LOGAN,                   )
CHEROKEE COUNTY TAX                            )
COMMISSIONER,                                  )
CHRISTY COGLEY, and                            )
ANGELIA THACKER COGLEY,                        )
                                               )
         Respondents.                          )
                                               )


                   WITHDRAWAL OF DOCUMENT (DOCUMENT NO. 32)

         COMES NOW S. Gregory Hays, as the Chapter 7 Trustee of the bankruptcy estate of

Angelia Thacker Cogley and files this Withdrawal of Motion for Authority to (I) Sell at Public

Auction Property of the Bankruptcy Estate Free and Clear of All Liens, Interests, and

Encumbrances and (II) Disburse Certain Proceeds at Closing [Doc. No. 32] filed on September 16,

2020.




15890602v1
Case 18-64049-bem        Doc 50   Filed 12/02/20 Entered 12/02/20 14:42:28   Desc Main
                                  Document     Page 2 of 3




        Respectfully submitted this 2nd day of December, 2020.

                                             ARNALL GOLDEN GREGORY, LLP
                                             Attorneys for Trustee

                                             By: /s/ Michael J. Bargar
                                                 Michael J. Bargar
                                                 Georgia Bar No. 645709
171 17th Street, Suite 2100
Atlanta, Georgia 30363-1031
(404) 873-8500 / michael.bargar@agg.com




15890602v1
Case 18-64049-bem         Doc 50      Filed 12/02/20 Entered 12/02/20 14:42:28             Desc Main
                                      Document     Page 3 of 3




                                      CERTIFICATE SERVICE

        This is to certify that I, Michael J. Bargar, am over the age of 18 and that on this day I have
caused to be served a copy of the foregoing Withdrawal of Document (Document No. 32) by
depositing in the United States mail a copy of same in a properly addressed envelope with adequate
postage affixed thereon to assure delivery by First Class United States Mail to:


Office of the United States Trustee                   Charles M. Clapp
362 Richard B. Russell Bldg.                          Law Offices of Charles Clapp, LLC
75 Ted Turner Drive, SW                               5 Concourse Parkway, NE
Atlanta, GA 30303                                     Suite 3000
                                                      Atlanta, GA 30328
S. Gregory Hays
Chapter 7 Trustee                                     Angelia Thacker Cogley
Hays, Financial Consulting, LLC                       383 Antioch Road
Suite 555                                             Fayetteville, GA 30215
2964 Peachtree Road
Atlanta, GA 30305                                     Christy Cogley
                                                      1888 Highway 92 S
                                                      Fayetteville, GA 30214-5827



        This 2nd day of December, 2020.

                                                       /s/ Michael J. Bargar
                                                       Michael J. Bargar




15890602v1
